DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US 2018/0037261 A1).
For claim 1, Shepard discloses a traction assist apparatus comprising: a memory; and a hardware processor coupled to the memory, the hardware processor being configured to: acquire first coupling information representing a current coupling posture of a towed vehicle to a towing vehicle (Paragraph 0029, 0030, where the apparatus is a computer system that determine and acquire current hitch angle and predicting trailer direction or movements) and acquire second coupling information representing a future coupling posture of the towed vehicle where the towing vehicle moves backward at a current steering angle; and display a first indicator and a second indicator on a display device, the first indicator indicating the towed vehicle corresponding to the first coupling information, the second indicator indicating the towed vehicle corresponding to the second coupling information (Fig. 8-11, paragraph 0031, 0032, 0037, where the indicators on the display correspond to the first coupling information or the current coupling posture between the vehicles and the second coupling information representing the future coupling posture when the vehicles move backward).
Shepard does not explicitly disclose the display device is in a comparable mode. However, it would have been obvious for one of ordinary skill in the art the displaying of the various indicators is providing a comparison of the vehicle posture information to the driver.



For claim 6, Shepard discloses the hardware processor hides the second indicator when the difference between the first coupling information and the second coupling information is a predetermined minimum value or less (Fig. 8, 9, paragraph 0030, 0031, where when the difference between the first coupling information and the second coupling information are at very small or merges, the second indicator or white line are hidden and not shown).

For claim 7, Shepard discloses the hardware processor displays, on the display device in a top view, at least either the first indicator or the second indicator and a third indicator indicating the towing vehicle (Fig. 10, 11), but not explicitly a bird’s-eye view. However, it would have been obvious for one of ordinary skill in the art the top view taught by Shepard resembles the well-known bird’s-eye view where at least the graphic of the trailer posture/orientation is viewed from the top that is similar to the bird’s-eye view. Even so, Boos in the same field of the art discloses a display device presenting the vehicle and trailer in the well-known bird’s-eye view (Fig. 1, 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Shepard to display the representation of the indicators with the well-known bird’s-eye view, taught by Boos to provide intuitive representations of trailer orientations for the driver.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepard (US 2018/0037261 A1) as applied to claim 7 above, and further in view of Lavoie et al. (US 2016/0039456 A1).
For claim 8, Shepard does not specifically discloses the hardware processor hides the first indicator and the second indicator when the first coupling information cannot be acquired. However, it would have been obvious for one of ordinary skill in the art when in a situation where the trailer is not being connected to the vehicle, the coupling information would not be available and it would have been obvious the indicators which represent the coupling information would not be available because the information is not acquired. Even so, Lavoie in the same field of the art discloses the hitch angle signal being unavailable or being dropped due to the trailer being disconnected and the driver is informed of the unavailability of the data (Paragraph 0168-0170). Therefore, it would have been obvious for one of ordinary skill in the art the indicators taught by Shepard would not be shown or presented when the hitch angle information is not acquired or not available.
Allowable Subject Matter
Claims 2, 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 2, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the hardware processor acquires the second coupling information based on a comparison result between the towing vehicle turning center position and the towed vehicle turning center position.

For claim 3, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the hardware processor acquires a second steering angle indicating a steering angle of the towing vehicle where the towed vehicle turning center position is used as a turning center, and acquires the second coupling information based on a comparison result between the first steering angle and the second steering angle.

For claim 5, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the hardware processor displays the second indicator to be highlighted when a towed vehicle turning center position of the towed vehicle based on the first coupling information exists, on an extension line of a rear wheel axle of the towing vehicle, between a towing vehicle right turning center position based on a maximum right steering angle of the towing vehicle and a towing vehicle left turning center position based on a maximum left steering angle, the maximum right steering angle and the maximum left steering angle being defined with a current position of the towing vehicle as a center.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0073003 A1) Shepard et al. discloses a trailer backing up device monitoring the received value from hitch angle sensor to set the flag that the hitch angle detection exists for displaying hitch angle related information.
(US 2016/0139599 A1) Czlapinski et al. discloses determining turning radius of coupled vehicles relate to the turning center of the vehicle and the trailer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 7:30 AM-5 PM Mon-Fri, Alt. Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661